                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                        Plaintiff,

                v.                                              Case No. 17-C-70

WAL-MART STORES EAST LP,

                        Defendant.


                                        PRETRIAL ORDER


                                     Final Pretrial Conference

1. The final pretrial conference will be held on February 26, 2021 at 1:30 p.m. and attorneys

    for all parties are required to appear in person. Parties represented by counsel need not appear

    but should be available by telephone.

2. Unless otherwise ordered, each party shall prepare and file a pretrial report in accordance with

    Civil L.R. 16(c).

3. In addition to e-filing their pretrial report, if the case is scheduled for a jury trial, counsel must

    submit a copy of their proposed voir dire questions, proposed jury instructions, and proposed

    verdict form in Word or WordPerfect format to the proposed order e-mail box at

    GriesbachPO@wied.uscourts.gov. If the case is scheduled for a bench trial, counsel must

    submit a copy of their proposed findings of fact and conclusions of law.

4. All motions in limine are to be served and filed 10 days prior to the date set for the final pretrial

    conference, with responses served and filed 3 days prior to the final pretrial conference.




         Case 1:17-cv-00070-WCG Filed 07/22/20 Page 1 of 2 Document 169
                                               Trial

5. A jury will be held on March 22, 2021 at 8:30 a.m. at 125 S. Jefferson Street, Green Bay, WI

   54301, in Room 201.

6. On or prior to the first day of trial, counsel must provide opposing counsel with a complete

   copy of all exhibits to be presented at trial. Counsel must also provide an original set of

   exhibits for the witness(es), one copy of the exhibits for the court, and one copy of the exhibits

   for the clerk. Where practicable, exhibits should be placed in binders with an exhibit tab

   delineating each exhibit.

7. One business day prior to the commencement of the trial, exhibit list(s) are to be e-mailed to

   wied_clerks_gb@wied.uscourts.gov in fill-able format. All exhibit lists are to be prepared

   using the Exhibit and Witness List form located on the court's website, wied.uscourts.gov, in

   the Forms Repository. The parties may prepare either joint or separate exhibit lists.

8. Documents identified as exhibits must be marked before trial and must be numbered

   sequentially, with only one exhibit number assigned to each document or physical object

   throughout the course of the trial. Exhibit numbers 1–999 are reserved for plaintiff; Exhibit

   numbers 1000–1999 are reserved for defendant; successive blocks of numbers are reserved for

   any additional parties starting with 2000–2999.

   SO ORDERED on July 22, 2020.


                                                       s/ William C. Griesbach
                                                       WILLIAM C. GRIESBACH
                                                       United States District Judge




        Case 1:17-cv-00070-WCG Filed 07/22/20 Page 2 of 2 Document 169
